DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 03/29/2022.  
Claims 1-5 and 7-11 are pending in the case.  
Claims 6 and 12 have been cancelled.  
No claims have been added.  
Claims 1 and 6 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szolyga (US 2011/0010473 A1, published 01/13/2011, hereinafter “Szolyga”) in view of Tung et al. (US 2012/0284449 A1, published 11/08/2012, hereinafter “Tung”), further in view of Liu et al. (US 2014/0204026 A1, published 07/24/2014, hereinafter “Liu”) and further in view of Chiang (US 2006/0114234 A1, published 06/01/2006, hereinafter “Chiang”).

Independent Claims 1 and 7:
	Tung discloses a display apparatus and method, comprising:
a signal receiving terminal configured to receive a mouse input signal (The monitor (display apparatus) comprises a USB hub (signal receiving terminal) where a mouse can be connected to, Szolyga: Fig. 2, ¶ [0007], [0017]-[0019].); 
a switch circuit configured to receive the mouse input signal from the signal receiving terminal through an input terminal, and to transmit the mouse input signal to a first output terminal under a mouse signal transmission mode and transmit the mouse input signal to a second output terminal under a second mode (The monitor comprises a KVM switch that receives the mouse input through the USB Node 261 (input terminal), Szolyga: Fig. 2, ¶ [0007], [0017]-[0019].  The mouse signal is transmitted to different output terminals based on the selected source mode, Szolyga: Figs. 2 and 3, ¶ [0021]-[0022].); 
a display panel (Szolyga: Fig. 2, ¶ [0017].).
Szolyga does not appear to expressly teach a display apparatus wherein:
the display apparatus has an on-screen display control mechanism;
the second mode is an on-screen display control mode; and
the display apparatus comprises:
a display control circuit electrically coupled to the switch circuit and the display panel and configured for: 
controlling the display panel to display an on-screen display frame having a plurality of control items, and receiving the mouse input signal from the second output terminal under the on-screen display control mode, wherein each of the control items is a menu item or a parameter control item related to the display panel; 
retrieving location information and key information from the mouse input signal; 
controlling the display panel to display a mouse cursor over the on-screen display frame according to the location information; 
selecting one of the control items corresponding to the mouse cursor as a selected control item according to the location information and the key information; and 
executing a control function corresponding to the selected control item, wherein the control function comprises entering or exiting a menu, or adjusting a parameter of the display panel.
However, Tung teaches an apparatus wherein:
the display apparatus has an on-screen display control mechanism (Tung: ¶ [0005] last sentence, [0041].);
the second mode is an on-screen display control mode (Tung: fig. 3, ¶ [0041].); and
the display apparatus comprises:
a display control circuit electrically coupled to the switch circuit and the display panel and configured for (Tung: Fig. 2, ¶ [0030].): 
controlling the display panel to display an on-screen display frame having a plurality of control items, and receiving the mouse input signal from the second output terminal under the on-screen display control mode, wherein each of the control items is a menu item or a parameter control item related to the display panel (The monitor can display an OSD menu comprising a plurality of options (control items), Tung: Fig. 3, ¶ [0041], [0046].  The user can provide input to control the OSD menu via mouse inputs, Tung: Figs. 2-3, ¶ [0046].); 
executing a control function corresponding to the selected control item (Tung: Figs. 2-3, ¶ [0046].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus of Szolyga wherein:
the display apparatus has an on-screen display control mechanism;
the second mode is an on-screen display control mode; and
the display apparatus comprises:
a display control circuit electrically coupled to the switch circuit and the display panel and configured for: 
controlling the display panel to display an on-screen display frame having a plurality of control items, and receiving the mouse input signal from the second output terminal under the on-screen display control mode, wherein each of the control items is a menu item or a parameter control item related to the display panel; and
executing a control function corresponding to the selected control item, as taught by Tung.
One would have been motivated to make such a combination in order to provide a more effective means for the user to control the KVM operations (Tung: Figs. 2-3, ¶ [0046].).
Although Tung does not describe how the mouse input signals are used to control the OSD menu, one of ordinary skill in the art would know that the typical processing of mouse input signals would include using the mouse input signals to generate a cursor that the user can move around on the display to select a menu item based on the location information associated with the mouse input signal and a button click event associated with the mouse input signal.  Such typical mouse input signal processing is taught by Liu (¶ [0024]-[0025]).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the have been obvious for Szolyga in view of Tung to use said typical mouse input signal processing operations in order to provide an effective means for the user to select menu options via the mouse input device.
In combination, Szolyga in view of Tung and further in view of Liu teaches a display apparatus wherein the display control circuit is configured for:
retrieving location information and key information from the mouse input signal (Tung: Figs. 2-3, ¶ [0046]; Liu: ¶ [0024]-[0025].); 
controlling the display panel to display a mouse cursor over the on-screen display frame according to the location information (Tung: Figs. 2-3, ¶ [0046]; Liu: ¶ [0024]-[0025]); 
selecting one of the control items corresponding to the mouse cursor as a selected control item according to the location information and the key information (Tung: Figs. 2-3, ¶ [0046]; Liu: ¶ [0024]-[0025]).
Szolyga in view of Tung and further in view of Liu does not appear to expressly teach a display apparatus and method wherein the control function comprises entering or exiting a menu, or adjusting a display parameter of the display panel.
	However, Chiang teaches an apparatus and method wherein the control function comprises entering or exiting a menu, or adjusting a display parameter of the display panel (Chiang: ¶ [0035].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus and method of Szolyga in view of Tung and further in view of Chen wherein the control function comprises entering or exiting a menu, or adjusting a display parameter of the display panel, as taught by Chiang.
	One would have been motivated to make such a combination in order to provide an effective means navigating the KVM OSD menu (Chiang: Fig. 1C, ¶ [0035].).

Claims 2 and 8:
	The rejection of claims 1 and 7 are incorporated. Szolyga in view of Tung, further in view of Liu and further in view of Chiang further teaches a display apparatus and method wherein first output terminal is electrically coupled to a computer host terminal, and the switch circuit is configured to transmit the mouse input signal from the first output terminal to the computer host terminal under the mouse signal transmission mode (Szolyga: Figs. 2 and 3, ¶ [0021]-[0023].).

Claims 4 and 10:
	The rejection of claims 1 and 7 are incorporated. Szolyga in view of Tung, further in view of Liu and further in view of Chiang further teaches a display apparatus and method wherein the signal receiving terminal is a universal serial bus (USB) connection interface to be electrically coupled to a mouse to receive the mouse input signal from the mouse (Szolyga: Fig. 2, ¶ [0017]-[0019]).
 
Claims 5 and 11:
	The rejection of claims 1 and 7 are incorporated. Szolyga in view of Tung, further in view of Liu and further in view of Chiang further teaches a display apparatus and method wherein the switch circuit switches to operate between the mouse signal transmission mode and on-screen display control mode according to a switch control signal generated from a computer host terminal or generated from a physical key comprised in the display apparatus (The user can switch between the different KVM control channels by operating a source button (physical key) on the display apparatus, Szolyga: Fig. 2, ¶ [0017]-[0018].  The KVM channels includes an on-screen display control channel, Tung: Fig. 3, ¶ [0043].).

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szolyga  in view of Tung, further in view of Liu, further in view of Chiang and further in view of Bica (US 2010/0042763 A1, published 02/18/2010, hereinafter “Bica”).

Claims 3 and 9:
	The rejection of claims 1 and 7 are incorporated.  Szolyga in view of Tung, further in view of Liu and further in view of Chiang does not appear to expressly teach a display apparatus and method wherein the mouse input signal comprises human interface device (HID) descriptor information, and the display control circuit is configured to retrieve the location information and the key information from the human interface device descriptor information.
	However Bica teaches an apparatus and method wherein the mouse input signal comprises human interface device (HID) descriptor information, and the display control circuit is configured to retrieve the location information and the key information from the human interface device descriptor information (Bica: ¶ [0005], [0008]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus and method of Szolyga in view of Tung, further in view of Liu and further in view of Chiang wherein the mouse input signal comprises human interface device (HID) descriptor information, and the display control circuit is configured to retrieve the location information and the key information from the human interface device descriptor information, as taught by Bica.
	One would have been motivated to make such a combination in order to provide an effective means for the KVM switch to provide interactive functionality via the mouse (Bica: ¶ [0005], [0008]).

Response to Arguments
Applicant’s amendment to claim 7 has been fully considered and is persuasive.  The 35 U.S.C. § 112 rejections of claims 8-12 are respectfully withdrawn.

Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to disclose the feature of the switch circuit and the display control circuit of the present application, in particular the feature of displaying on-screen display frame, because the KVM switch is disposed outside of the monitor and the video switch only transmits the video signals from either the first computer or the second computer to the console monitor in the invention of Tung (Remarks: pages 10-11).  Examiner respectfully disagrees. 
Paragraph [0041] clearly shows that the video switch 108 is used to display the OSD menu that controls the KVM switch onto the monitor of the user console.  Accordingly, Applicant’s argument that the video switch only transmits the video signals form either the first computer or the second computer is inaccurate.  In regards to Applicant’s argument that the KVM switch of Tung is disposed outside of the monitor, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).  The rejection relies on the combination of Szolyga and Tung wherein the cited features of Tung or implemented into the invention of Szolyga.  Accordingly, the KVM switch would not be disposed outside of the monitor when the combined features of Szolyga in view of Tung are taken into consideration.  Therefore, Applicant’s argument is not persuasive.  
Applicant also argues that the cited references fail to disclose the feature of displaying the control items related to the display panel itself because the menu items of Tung and Chiang correspond to the KVM switch and not to the display panel itself (Remarks: page 12).  Examiner respectfully disagrees.
The claims recite “wherein each of the control items is a menu item or a parameter control item related to the display panel.”  As currently constructed, the limitation can be interpreted to only require the parameter control item to be related to the display panel.  Accordingly, Examiner considers each of the control items to be a menu item (which may or may not be related to the display panel) or to be a parameter control item related to the display panel.  In view of this interpretation, Applicant’s argument is moot. 
Applicant also argues that the cited references fail to disclose the feature of controlling the display panel to adjust the parameter of the display panel itself through the on-screen display of the present application (Remarks: pages 12 and 13).  Examiner never argued that any of the cited references teaches said feature.  Accordingly, Applicant’s argument is moot. 
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175